Appeal from an order of the Supreme Court, Oswego County (James W McCarthy, A.J.), entered September 5, 2007 in a personal injury action. The order, inter alia, denied the motion of defendant for summary judgment.
Now, upon the stipulation of discontinuance of action signed by the attorneys for the parties on October 14, 2008, and filed in the Oswego County Clerk’s Office on October 20, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Hurlbutt, Martoche, Green and Gorski, JJ.